Phillips, J. The appellees, claiming to own a house which was personal property, claim the same was tortiously removed by appellant, and seek to recover the value of the house under a declaration containing the common counts only. Conceding the facts to be as claimed, the evidence would not be admissible and would not authorize a verdict under the common counts in assumpsit. The facts proven were not admissible under the declaration. The verdict and judgment can not be sustained. The judgment is reversed and the cause remanded. Reversed and remanded.